
	
		III
		110th CONGRESS
		1st Session
		S. RES. 35
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Vitter (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Expressing support for prayer at school
		  board meetings.
	
	
		Whereas
			 the freedom to practice religion and to express religious thought is
			 acknowledged to be a fundamental and unalienable right belonging to all
			 individuals;
		Whereas
			 the United States was founded on the principle of freedom of religion and not
			 freedom from religion;
		Whereas
			 the framers intended that the first amendment to the Constitution would
			 prohibit the Federal Government from enacting any law that favors one religious
			 denomination over another, not prohibit any mention of religion or reference to
			 God in civic dialogue;
		Whereas
			 in 1983, the Supreme Court held in Marsh v. Chambers, 463 U.S. 783, that the
			 practice of opening legislative sessions with prayer has become part of the
			 fabric of our society and invoking divine guidance on a public body entrusted
			 with making the laws is not a violation of the Establishment Clause of the
			 first amendment, but rather is simply a tolerable acknowledgment of beliefs
			 widely held among the people of the Nation;
		Whereas
			 voluntary prayer in elected bodies should not be limited to prayer in State
			 legislatures and Congress;
		Whereas
			 school boards are deliberative bodies of adults similar to a legislature in
			 that they are elected by the people, act in the public interest, and hold
			 sessions that are open to the public for voluntary attendance; and
		Whereas
			 voluntary prayer by an elected body should be protected under law and
			 encouraged in society because voluntary prayer has become a part of the fabric
			 of our society, voluntary prayer acknowledges beliefs widely held among the
			 people of the Nation, and the Supreme Court has held that it is not a violation
			 of the Establishment Clause for a public body to invoke divine guidance: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes that prayer before school board
			 meetings is a protected act in accordance with the fundamental principles upon
			 which the Nation was founded; and
			(2)expresses support for the practice of
			 prayer at the beginning of school board meetings.
			
